Exhibit CONSULTING SERVICES AGREEMENT This Consulting Services Agreement (“Agreement”), dated March 14, 2008, is made by and between Christopher Wain of ASAI Consulting (“Consultant”) and SARS Corporation, a Nevada corporation (“Company”).Collectively referred to herein as the “Parties.” WHEREAS, Consultant has extensive background in the area of business development, engineering and finance; WHEREAS, Consultant desires to be engaged by Company to provide consulting services to Company subject to the conditions set forth herein; WHEREAS, Company has a wholly owned subsidary, SARS Andronics, Ltd. (“SARS Andronics”), located in Northern Ireland, that would be the beneficiary of the services provided by the Consultant; WHEREAS, Company is a publicly held corporation with its common stock shares trading on the Over the Counter Bulletin Board under the ticker symbol SARO and desires to further develop its business; and WHEREAS, Company desires to engage Consultant to provide the Services, as defined below, in his area of knowledge and expertise on the terms and subject to the conditions set forth herein. NOW, THEREFORE, in consideration for those services, Consultant provides to Company, the Parties agree as follows: 1.Services of Consultant Consultant agrees to perform for Company the Services, defined below, during the Term, also defined below, of this Agreement, upon such terms and to the extent the Parties agree from time to time.The nature of the Services to be provided shall include, but are not limited to, (i) business development, management and strategic advice, (ii) acting as Chief Operating Officer of SARS and SARS Andronics and managing director of SARS Andronics, (iii) assist with securing necessary key employees for SARS Andronics, (iv) assist with securing new office space and (v) any other services as mutually agreed upon by the Parties (collectively referred to herein as the “Services”). 2.Consideration (a)Consideration for Services Company agrees to pay Consultant, as Consultant’s fee and as consideration for the Services, (i) Five Thousand Dollars (USD$5,000) per week (paid bi-weekly) and (ii) equity awards of fifty thousand (50,000) shares of SARS common stock per quarter upon achieving the SARS Andronics sales plan, as updated on a quarterly basis. If the quarterly sales plan is not achieved, the unearned quantity of shares shall be adjusted and potentially earned in accordance with the final annual sales plan upon the first anniversary of this Agreement. If the quarterly sales plan is not met in any quarterand one or more quartersexceeded thequarterly sales plan goals, than those additional sales would be included in the annual calculation, referenced above, and used toward unearned share readjustment. Additionally, should a Change of Control, as defined below, event occur, Consultant shall be entitled to receive the remaining unvested shares.For example, if a Change of Control event occurs six (6) months after the execution of this Agreement, Consultant shall be entitled to receive the remaining one hundred thousand (100,000) unvested shares of SARS common stock. For purposes of this Agreement, a “Change of Control” shall mean:(i) the acquisition by any individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) under the Exchange Act of 1934) of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act of 1934) of fifty percent (50%) or more of the combined voting power of the outstanding voting securities of the Company; (ii) individuals who, as of the date hereof, constitute the Board of Directors of the Company cease for any reason to constitute at least a majority of the Board of Directors of the Company; (iii) consummation of a reorganization, merger or consolidation or sale or disposition of all or substantially all of the assets of the Company; or (iv) approval by the stockholders of the Company of a complete liquidation or dissolution of the Company. (b)Expenses The Parties agree that the Company will be responsible for paying any reasonable out of pocket expenses incurred by the Consultant in the performance of the Services (the “Expenses”).Expenses exceeding Five Hundred Dollars (USD$500.00) shall be mutually agreed upon by the Parties before they are incurred by Consultant. Expenses shall include one full fair return flight to the United States every month, plus initial flight taken on the date of this Agreement. These may be accumulated and used by family, or the reasonable equivalent cost may used for other personal travel. Expenses shall also include, but are not limited to, mobile phone bill, provision of car use and associated running costs.Furthermore, the Parties agree that the Company shall provide reasonable housing for the Consultant during his stay in Northern Ireland.The location and cost of which shall be mutually agreed upon by the Parties. (c)Payment All compensation payable to Consultant hereunder shall be subject to the Company’s rules and regulations, and shall also be subject to all applicable State and federal employment law(s); it being understood that Consultant shall be responsible for the payment of all taxes resulting from a determination that any portion of the compensation and/or benefits paid/received hereunder is a taxable event to Consultant; it being further understood that Consultant shall hold the Company harmless from any governmental claim(s) for Consultant’s personal tax liabilities, including interest or penalties, arising from any failure by Consultant to pay his individual taxes when due. 3.Confidentiality Each party agrees that during the course of this Agreement, information that is confidential or of a proprietary nature may be disclosed to the other party, including, but not limited to, product and business plans, software, technical processes and formulas, source codes, product designs, sales, costs and other unpublished financial information, advertising revenues, usage rates, advertising relationships, projections, and marketing data (“Confidential Information”).
